—Order, Supreme Court, New York County (Paula Omansky, J.), entered April 27, 2000, which granted defendant landlord’s motion for summary judgment dismissing the complaint and granted defendant’s cross motion for a declaration that plaintiff is not entitled to succeed to the tenancy rights of the deceased tenant of record of the subject loft premises, unanimously affirmed, without costs.
Plaintiff brought this action to obtain, inter alia, a declaration that she is entitled to succeed to the tenancy of her deceased life partner in premises falling under the aegis of the Loft Law (Multiple Dwelling Law art 7-C). However, neither the Loft Law nor the regulations promulgated thereunder provides for tenancy succession rights, and since the right to succeed to the tenancy of a regulated unit can only be granted pursuant to properly promulgated regulations expressly granting such rights (see, Sullivan v Brevard Assocs., 66 NY2d 489; Two Assocs. v Brown, 127 AD2d 173, appeal dismissed and lv denied 70 NY2d 792), the motion court properly declined plaintiffs invitation to rectify the purported omission (see, 518 W. 134th St. Tenants Assn. v Calderon, 181 Misc 2d 216, 217). Concur — Sullivan, P. J., Tom, Lerner, Buckley and Friedman, JJ.